EXHIBIT 10.6
 


WENDY’S/ARBY’S GROUP, INC.
 
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT (the “Agreement”)
 


 
Wendy’s/Arby’s Group Inc. (the “Company”), pursuant to the provisions of the
2010 Omnibus Award Plan (the “Plan”), hereby irrevocably grants an Award (the
“Award”) of Performance Units (the “Units”), on __________, 20__ as specified
below:
 
Participant:
[______________________]
Performance Period:
__________, 20__ to __________, 20__
Target TSR Units:
[____________] (the “TSR Units”)
Target Adjusted EBITDA Units
[____________] (the “EBITDA Units”)



A Unit represents the right to receive one share of Common Stock provided that
the performance goals are achieved. Capitalized terms used and not otherwise
defined in this Award shall have the respective meanings assigned to them under
the Plan.
 
1.           Relative TSR Performance.
 
(a)           Earning of Award.  The extent to which the Participant will earn
the TSR Units is based on the Company TSR Percentile Ranking for the Performance
Period based on the following chart:
 
Company TSR Percentile Ranking
Percentage of TSR Units Earned
≥ 90th
200% (maximum)
75th
162.5%
50th
100% (target)
25th
37.5% (threshold)
<25th
0%



Linear interpolation shall be used to determine the percentage of TSR Units
earned in the event the Company TSR Percentile Ranking falls between the 25th
and 50th percentiles, the 50th and 75th percentiles or the 75th and 90th
percentiles listed in the above chart.  The Company TSR Percentile Ranking will
be determined as set forth in Section 1(c) below.
 
(b)           Calculation of TSR.
 
“TSR”    =          Change in Stock Price + Dividends Paid     
 
Beginning Stock Price
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
(i)
Beginning Stock Price shall mean the average of the Closing Prices for each of
the twenty (20) trading days immediately prior to the first trading day of the
Performance Period;

 
 
(ii)
Ending Stock Price shall mean the average of Closing Prices for each of the last
twenty (20) trading days of the Performance Period;

 
 
(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;

 
 
(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period, provided that dividends shall be treated as
though they are reinvested;

 
 
(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one share of Common Stock for a particular trading day;
and

 
 
(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.

 
(c)           Calculation of Company TSR Percentile Ranking.  The Company shall
determine (A) the Company’s TSR for the Performance Period and (B) the TSR for
the Performance Period of each company that was in the Restaurant Peer Group as
set forth on Exhibit A (the “Peer Group”). If a company or companies in the Peer
Group ceases to trade for more than 20 consecutive days on a national securities
exchange due to bankruptcy at any point during the Performance Period, then such
company or companies shall have the lowest ranking in the Peer Group.  If a
company or companies in the Peer Group ceases to trade for more than 20
consecutive days on a national securities exchange due to a going private
transaction at any point during the Performance Period, then such company or
companies shall be removed from the Peer Group.   The Committee can make
appropriate adjustments in the event that a company or companies in the Peer
Group are acquired by another company.  The Company TSR Percentile Ranking is
the percentage of TSRs of the companies in the Peer Group (after reflecting
adjustments as described in the preceding sentence) that are lower than the
Company’s TSR.
 
2.           Cumulative Adjusted EBITDA Performance.
 
(a)           Earning of Award.    The extent to which the Participant will earn
the EBITDA Units is based on the cumulative adjusted EBITDA for the Performance
Period against the cumulative adjusted EBITDA Target established by the
Committee for the Performance Period in the chart below (and the Threshold,
Target and Maximum amounts are set forth on a separate exhibit which will be
provided to you).
 
Company Cumulative Adjusted EBITDA
Percentage of EBITDA Units Earned
Maximum
200%
Target
100%
Threshold
37.5%
Below Threshold
0%



 
2

--------------------------------------------------------------------------------

 
 
Linear interpolation shall be used to determine the percentage of EBITDA Units
earned in the event cumulative adjusted EBITDA falls between Threshold and
Target or Target and Maximum performance amounts in the above chart.  The
cumulative adjusted EBITDA will be determined as set forth in Section 2(b)
below.
 
(b)           Calculation of Company Cumulative Adjusted EBITDA.
 
 
(i)
The Company cumulative adjusted EBITDA means the sum of the Company’s Adjusted
EBITDA for the Performance Period.

 
 
(ii)
Adjusted EBITDA means the Company’s operating profit (or loss) as reported on
the Company’s Consolidated Statement of Operations plus  (i) depreciation and
amortization, (ii) goodwill impairment charges, (iii) impairment of other
long-lived assets charges, (iv) facilities relocation and corporate
restructuring costs or charges, and (v) integration costs included in general
and administrative expense.  The result of the formula in the preceding sentence
shall then be adjusted so as to negate the effects of acquisitions or
dispositions not involving transactions with franchisees.

 
3.           Form and Timing of Payments Under Award.
 
(a)           Following the end of the Performance Period, the Committee shall
determine whether and the extent to which the cumulative adjusted EBITDA and the
Company TSR Percentile Ranking (the “Performance Goals”) have been achieved for
the Performance Period and shall determine the number of shares of Common Stock,
if any, issuable to the Participant with respect to the level of achievement of
the Performance Goals; provided that with respect to any Award to a “covered
employee” within the meaning of Section 162(m) of the Code, the Committee shall
have certified the achievement of the Performance Goals.  The Committee’s
determinations with respect to the achievement of the Performance Goals shall be
based on the Company’s financial statements, subject to any adjustments made by
the Committee in accordance with this Section 3.  
 
(b)           Notwithstanding satisfaction, achievement or completion of the
Performance Goals (or any adjustments thereto as provided below), the number of
shares of Common Stock issuable hereunder may be reduced or eliminated by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. The Committee shall have the right to adjust or
modify the calculation of the Performance Goals as permitted under the Plan.
 

 
3

--------------------------------------------------------------------------------

 

(c)             To the extent the Committee has determined that this Award is a
Performance Compensation Award and is intended to comply with the
performance-based exception to Section 162(m) of the Code, and the Participant
is a “covered employee” within the meaning of Section 162(m) of the Code, all
actions taken hereunder (including without limitation any adjustments of
Performance Goals) shall be made in a manner intended to comply with Section
162(m) of the Code, subject to Section 11(a) of the Plan.
 
(d)           The Units earned pursuant to this Award shall be paid out to the
Participant in shares of Common Stock as soon as reasonably practicable
following the Committee’s determination, but in no event later than October 31,
2013. For the avoidance of doubt, fractional shares of Common Stock shall be
rounded down to the nearest whole number without any payment therefor.
 
4.           Termination of Employment or Service.   
 
(a)           If the Participant ceases employment or service to the Company and
its subsidiaries for any reason prior to the end of the Performance Period, the
Units shall be immediately canceled and the Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award.
 
(b)           Notwithstanding Sections 3(d) and 4(a), in the event of (A) the
Participant’s employment or service to the Company and its subsidiaries are
terminated  by the Company or its subsidiaries other than for Cause (and other
than due to death or Disability), or by the Participant for Good Reason, in each
case within 12 months following a Change in Control, or (B) the Participant’s
employment or service to the Company and its subsidiaries are terminated by the
Company or its subsidiaries due to death or Disability, outstanding Units
granted to such Participant shall become vested and the restrictions thereon
shall immediately lapse as of the date of such termination of employment or
service; provided, that the portion of any such Units that shall become fully
vested and free from such restrictions shall be based on (x) actual performance
through the date of termination as determined by the Committee, or (y) if the
Committee determines that measurement of actual performance cannot be reasonably
assessed, the assumed achievement of target performance as determined by the
Committee, in each case prorated based on the time elapsed from the date of
grant to the date of termination of employment or service.  The Units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than 75 days following the last day of the fiscal year in
which the termination of employment occurred.
 
5.           Dividend Equivalent Rights.  Each Unit shall also have a dividend
equivalent right (a “Dividend Equivalent Right”).   Each Dividend Equivalent
Right represents the right to receive all of the ordinary cash dividends that
are or would be payable with respect to the Units.  With respect to each
Dividend Equivalent Right, any such cash dividends shall be converted into
additional Units based on the Fair Market Value of a share of Common Stock on
the date such dividend is paid.  Such additional Units shall be subject to the
same terms and conditions applicable to the Unit to which the Dividend
 

 
4

--------------------------------------------------------------------------------

 

Equivalent Right relates, including, without limitation, the restrictions on
transfer, forfeiture, vesting and payment provisions contained in this
Agreement.  In the event that a Unit is forfeited as provided in Sections 3 and
4 above, then the related Dividend Equivalent Right shall also be forfeited.
 
6.           Withholding Taxes.  The Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable under the Units or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Stock, other securities or
other property) of any required withholding taxes in respect of the Units, and
to take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee may, in its sole discretion, permit a
Participant to satisfy, in whole or in part, the foregoing withholding liability
(but no more than the minimum required statutory withholding liability) by
(A) the delivery of shares of Common Stock (which are not subject to any pledge
or other security interest) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the settlement of the Units a number of shares with a Fair Market Value equal to
such withholding liability. The obligations of the Company under this Agreement
will be conditional on such payment or arrangements, and the Company will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Participant.
 
7.           Securities Laws. The Participant agrees that the obligation of the
Company to issue shares upon the achievement of the performance objectives shall
also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.
 
8.           Units Subject to Plan. The Units have been granted subject to the
terms and conditions of the Plan, a copy of which has been provided to the
Participant and which the Participant acknowledges having received and reviewed.
Any conflict between this Agreement and the Plan shall be decided in favor of
the provisions of the Plan. Any conflict between this Agreement and the terms of
a written employment agreement for the Participant that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee
shall be decided in favor of the provisions of such employment agreement. This
Agreement may not be amended, altered, suspended, discontinued, cancelled or
terminated in any manner that would materially and adversely affect the rights
of the Participant except by a written agreement executed by the Participant and
the Company.
 
9.           Clawback. Notwithstanding anything to the contrary contained
herein, in the event of a material restatement of the Company’s issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement
 

 
5

--------------------------------------------------------------------------------

 

(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to recover all or
a portion of the Units or any gain realized on the settlement of the Units or
the subsequent sale of Common Stock acquired upon settlement of the Units with
respect to any fiscal year in which the Company’s financial results are
negatively impacted by such restatement.  If the Committee directs the Company
to recover any such amount from the Participant, then the Participant agrees to
and shall be required to repay any such amount to the Company within 30 days
after the Company demands repayment.  In addition, if the Company is required by
law to include an additional “clawback” or “forfeiture” provision to outstanding
awards, then such clawback or forfeiture provision shall also apply to this
Award as if it had been included on the date of grant and the Company shall
promptly notify the Participant of such additional provision.  In addition, if a
court determines that a Participant has engaged or is engaged in Detrimental
Activities after the Participant’s employment or service with the Company or its
subsidiaries has ceased, then the Participant, within 30 days after written
demand by the Company, shall return the Units or any gain realized on the
settlement of the Units or the subsequent sale of Common Stock acquired upon
settlement of the Units.
 
10.           Electronic Delivery. By executing this Agreement, the Participant
hereby consent to the electronic delivery of prospectuses, annual reports and
other information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.
 
11.           Notices. Notices and communications under this Agreement must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to Wendy’s/Arby’s Group, Inc., 1155 Perimeter Center
West, Suite 1200, Atlanta, GA 30338; Attn: Secretary, or any other address
designated by the Company in a written notice to the Participant. Notices to the
Participant will be directed to the address of the Participant then currently on
file with the Company, or at any other address given by the Participant in a
written notice to the Company.
 
12.           No Contract of Employment. This grant does not constitute an
employment contract. Nothing herein shall confer upon the Participant the right
to continue to serve as a director or officer to, or to continue as an employee
or service provider of, the Company during all or any portion of the Performance
Period.
 
13.           Section 409A. If any provision of this Agreement could cause the
application of an accelerated or additional tax under Section 409A of the Code
upon the vesting or settlement of the Units (or any portion thereof), such
provision shall be restructured, to the minimum extent possible, in a manner
determined by the Company (and reasonably acceptable to the Participant) that
does not cause such an accelerated or additional tax.  It is intended that this
Agreement shall not be subject to Section 409A of the Code by
 

 
6

--------------------------------------------------------------------------------

 

reason of the short-term deferral rule under Treas. Reg. section 1.409A-1(b)(4)
and this Agreement shall be interpreted accordingly.
 
14.           Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
 
15.           Validity of Agreement:  This Agreement shall be valid, binding and
effective upon the Company on the Grant Date.  However, the Units contained in
this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if it is duly rejected.  The Participant may reject
this Agreement and forfeit the Units by notifying the Company or its designee in
the manner prescribed by the Company and communicated to the Participant;
provided that such rejections must be received by the Company or its designee no
later than the earlier of (i) __________, 20__ and (ii) the date the Units first
vest pursuant to Section 4 hereof.  If this Agreement is rejected on or prior to
such date, the Units evidenced by this Agreement shall be forfeited, and neither
the Participant nor the Participant’s heirs, executors, administrators and
successors shall have any rights with respect thereto.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the ___ day of __________, 20__.
 


 
         WENDY’S/ARBY’S GROUP, INC.
 
 
 
By:              

 
Name:

 
Title:

 



 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
 
The Restaurant Peer Group consists of the following companies:


1.           Biglari Holdings Inc.
 
2.           BJ's Restaurants, Inc.
 
3.           Bob Evans Farms Inc.
 
4.           Brinker International Inc.
 
5.           Buffalo Wild Wings Inc.
 
6.           Burger King Holdings Inc.
 
7.           CEC Entertainment Inc.
 
8.           Chipotle Mexican Grill, Inc.
 
9.           Cracker Barrel OCS, Inc.
 
10.           Darden Restaurants, Inc.
 
11.           DineEquity, Inc.
 
12.           Domino's Pizza, Inc.
 
13.           Jack in the Box Inc.
 
14.           McDonald's Corp.
 
15.           Panera Bread Co.
 
16.           Papa John's International Inc.
 
17.           Peet's Coffee & Tea Inc.
 
18.           PF Chang's China Bistro Inc.
 
19.           Ruby Tuesday,  Inc.
 
20.           Sonic Corp.
 
21.           Starbucks Corp.
 
22.           Texas Roadhouse
 
23.           The Cheesecake Factory Inc.
 
24.           Yum! Brands, Inc.
 

 
8

--------------------------------------------------------------------------------

 
